Citation Nr: 9919868	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the above-noted 
claim.

The case was previously before the Board in August 1998, when 
it was remanded for additional medical records.  The 
requested development has been completed to the extent 
possible. 

A review of the record indicates that the veteran also wishes 
to pursue a claim of entitlement to service connection for a 
low back disorder as secondary to a right knee disorder.  
This issue has not been developed or certified for appeal.  
Therefore, it is referred to the RO for appropriate action.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current low back disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he was 
hospitalized from October to November 1955 for a right knee 
injury suffered while playing football.  There were no 
complaints or findings pertaining to the lumbar spine.  

The veteran complained of low back pain on August 22, 1956.  
On the following day, it was noted that he had lumbar 
myositis for two weeks.  He was referred to the orthopedic 
clinic.  An August 29, 1956, consultation sheet indicates 
that he received treatment twice and did not return or cancel 
further appointments.  On separation examination in September 
1957, examination of the spine was normal.  

The veteran was treated at the VA Medical Center (VAMC) in 
Houston, Texas, for complaints of low back pain after moving 
furniture in July, August and October 1986.  Pertinent 
diagnoses included lumbosacral disk disease (L5-S1) and low 
back pain.  X-rays showed no evidence of bone fracture, 
dislocation or degenerative change.

Also associated with the claims file are the veteran's Social 
Security Administration (SSA) records.  On examination by 
Lewis M. Fredane, M.D. in December 1988, the veteran reported 
sustaining a back injury in June 1986 from which he had a 
full recovery.  He re-injured his back in August 1988 when he 
was involved in a motor vehicle accident.  An underlying, old 
L4-L5 radiculopathy could not be ruled out.  

The veteran was hospitalized at Corozal District Hospital in 
February 1994 with complaints of lumbosacral pain.  He was 
diagnosed as having arthritis.  

On examination by John Waight, M.D. in February 1995, the 
veteran gave a history of low back pain that started during 
active service in 1955.  He was reportedly diagnosed as 
having a slipped disc.  He suffered additional injuries to 
his back in 1960 while lifting a heavy object and in 1966 
following an automobile accident.  X-rays of the lumbar spine 
showed marked narrowing of the L5-S1 intervertebral disk 
space and moderate narrowing of the L4-L5 disk space.  
Osteophytes were noted in the anterior margins of the bodies 
of all lumbar vertebra.  

The veteran was hospitalized at the VAMC in Birmingham, 
Alabama, in April 1996.  He gave a history of degenerative 
joint disease of the spine.  X-rays of the lumbar spine 
showed intervertebral disk space narrowing at L4-L5 and L5-
S1.  There was minor apophyseal joint sclerosis bilaterally 
at L5-S1.  During hospitalization in May 1996, he was 
diagnosed as having chronic back pain.

The veteran originally claimed entitlement to service 
connection for a low back disorder in July 1996.  He stated 
that he was treated for a back injury during active service 
from November to December 1955.

On VA spine examination in September 1996, the veteran stated 
that he injured his low back while playing football at 
Maxwell Air Force Base in November or December 1955.  He was 
reportedly hospitalized for two weeks and placed in traction 
with improvement.  He also slipped while carrying a crate, 
which fell on him, while stationed at High Wycombe Air Force 
Base.  He was treated with medication and placed on light 
duty.  He re-injured his back several times during and after 
active service.  The examiner diagnosed chronic lumbosacral 
strain with associated osteoarthritis of the lumbosacral 
vertebra.

On VA mental disorders examination in October 1996, the 
veteran stated that he injured his back during active service 
and was diagnosed as having a herniated disk.  

In a written statement received at the RO in November 1996, 
the veteran stated that he injured his low back and leg while 
playing football in 1955.  He was hospitalized for 10 days to 
two weeks.  He then re-injured his back in March 1956 at Ben 
Guerir Air Force Base while lifting a crate.  The doctor 
reportedly told him that he would probably always have 
trouble with his back.  The veteran further reported that he 
slipped and fell while carrying a crate in November 1956.  
After service, he had occasional back pain and went to 
doctors.  The condition worsened over the years.  The veteran 
stated that he felt that his back condition was caused by his 
inservice injuries.

In a July 1997 written statement, the veteran reported that 
he was treated for low back problems within one year after 
his separation from active service.  He worked as a service 
man in training in October 1957 and was unable to carry heavy 
parts and move machines; therefore, he was transferred to 
sales.  He stated that he complained of back pain during 
hospitalization in October 1955, "but they must have 
associated this with the cast on my leg and laying in bed."  
Further, he stated that the low back pain for which he was 
treated in August 1956 had continued until the present.

Additional statements from the veteran indicate that he was 
reportedly treated for a low back disorder within one year of 
his separation from service at Barksdale Air Force Base as a 
dependent spouse; by Dr. Carroll V. Guice from April 1958 to 
August 1989; by Dr. Quinn from February 1958 to August 1960; 
by Dr. Mooring from June 1958 to October 1960; by Dr. Don 
Guice from 1961 to October 1989; by Dr. W.W. Fox from July 
1989 to October 1992; at the VAMC in Alexandria, Louisiana, 
from 1990 to 1993; and at the VAMC in Birmingham, Alabama, 
from 1996 forward.

In November 1998, Carroll V. Guice, D.C. reported that he had 
treated the veteran on numerous occasions on an irregular 
basis beginning in the late 1950s.  Dr. Guice stated that the 
veteran's "major complaints involved low back pains.  He 
mentioned athletic injuries during his time in the Service."  
In August 1989, the veteran was diagnosed as having sub-acute 
lumbar spine myofascitis associated with right lateral 
flexion subluxation of L5 vertebra and with right lateral 
flexion subluxation of L1 vertebra.

In November 1998, Don F. Guice, D.C. reported that his 
records showed spinal treatment of the veteran from 1961 to 
1984.

In November 1998, B.D. Mooring, D.C. reported that the 
veteran was his patient many years ago; however, his records 
were no longer available.  He recalled treating the veteran 
for a low back problem for a short period of time.


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (the Court) has held that 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. App. 228, 
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a low back disorder, diagnosed 
as chronic lumbosacral strain with associated osteoarthritis 
of the lumbosacral vertebra.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

The veteran's service medical records show low back 
symptomatology, diagnosed as lumbar myositis, in August 1956.  
The veteran has also reported that he injured his back on 
several occasions during active service, including while 
playing football and lifting crates.  Therefore, the Board 
finds that there is sufficient lay and medical evidence of 
incurrence of a disease/injury during service, and the second 
element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having low back symptomatology since active service.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there is still no medical 
evidence of record of a nexus between the present disability, 
i.e., chronic lumbosacral strain with associated 
osteoarthritis of the lumbosacral vertebra, and the post-
service symptomatology.  Savage, 10 Vet. App. at 497 (holding 
that veteran's own testimony that he sustained a back injury 
in service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current low back 
disorder to any inservice finding or event or to the post-
service symptomatology.  The veteran's statements are 
insufficient to ascribe his post-service difficulties to 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Although the veteran may have continuously experienced low 
back symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the back symptomatology in service 
represented a chronic low back disorder rather than an acute 
and transitory condition.  While the veteran reported that he 
was diagnosed as having a slipped or herniated disc during 
active service and that he was told that he would probably 
always have back problems by an inservice examiner, "hearsay 
medical evidence" does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Moreover, there is no evidence of record showing that the 
veteran suffered from arthritis of the lumbar spine to a 
degree of 10 percent within one year of his separation from 
active service.
 
Because no medical evidence has been presented or secured to 
render plausible a claim that a low back disorder had its 
onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a low back 
disorder.  The RO attempted to obtain the veteran's medical 
records dated within one year of his separation from service 
from Barksdale Air Force Base where he was treated as a 
dependent spouse, from Dr. Quinn, and from Dr. W.W. Fox; 
however, these attempts were unsuccessful.  While the RO did 
not obtain the veteran's treatment records from the VAMC in 
Alexandria, Louisiana, dated from 1990 to 1993 and from the 
VAMC in Birmingham, Alabama, dated from 1996 forward, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records, dated 
many years after service, would produce nexus evidence 
necessary to well ground the veteran's claim for service 
connection for a low back disorder.  Brewer v. West, 11 Vet. 
App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

